Citation Nr: 1119275	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  05-00 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, including secondary to in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from May 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

By way of a January 2010 order, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded a February 2009 decision by the Board that denied the appellant's claim for service connection for diabetes mellitus.  The Court's order followed a joint motion for remand (JMR).  The Court determined that vacatur and remand were warranted because although the appellant had requested a Board hearing, no such hearing was provided.  The Court also noted that the Board's statements of reasons and bases were inadequate.

In July 2010, the appellant testified during a videoconference hearing before the undersigned acting Veterans Law Judge.  A transcript of that hearing is of record.

The case was previously before the Board in August 2010 wherein the Board denied the benefits sought on appeal.  The appellant appealed the Board's August 2010 decision to the Court.  In March 2011, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a JMR requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order that same month, granting the JMR, and returned the case to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In the March 2011 JMR, the parties agreed that vacatur and remand were required because the Board failed to ensure compliance with the duty to assist.  The appellant served aboard the USS Davis in the coastal waters of the republic of Vietnam from October 1968 to February 1969.  He claims that in November 1968, he was selected to go ashore with his Commanding Officer and two other crew members to allow the Commander to attend a meeting in the Republic of Vietnam.  (See December 2004 statement).  He stated that they were ashore approximately 45 minutes to one hour.  The RO requested verification of the appellant's dates of service in Vietnam from the National Personnel Records Center (NPRC), but received a response indicating that the NPRC was unable to determine whether or not the appellant had in-country service in the Republic of Vietnam.  In the JMR, the parties agreed that in light of the inconclusive response from the NPRC, the RO should have initiated a deck logs research request with the U.S. Army and Joint Service Records Research Center (JSRRC) in an attempt to corroborate the appellant's account of his experience in Vietnam.  The parties also agreed that the appellant's military personnel records should have been requested in an effort to verify his Navy rating as of November 1968 and to corroborate his allegation that he escorted his Commanding Officer ashore.  Consequently, the case must be remanded to request the deck logs from the USS Davis from November 1968 and the appellant's complete personnel records.  

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts are applicable to these claims.  During the pendency of this appeal, the Court issued a decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) finding that the VCAA notice requirements applied to all elements of a claim.  The appellant did not receive VCAA notice in compliance with Dingess/Hartman.  As the case is being remanded for additional development, appropriate action should be taken to ensure adequate VCAA notice as to all elements of the claims is provided.



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the appellant with updated VCAA notice in accordance with the Court holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5103, 5103A (West 2002); and 38 C.F.R. § 3.159 (2010).  

2.  Secure and associate with the claims file the appellant's complete service personnel records.  If no records are available, the claims folder must indicate this fact.  All efforts to obtain these records must be documented in the claims folder.

3.  Request from the JSRRC, or other appropriate source, any deck logs for the USS Davis from November 1968.  In particular, an attempt should be made to obtain any available reports showing whether personnel from the ship (to include the appellant and his Commanding Officer) went ashore in Vietnam, to corroborate the appellant's assertion that he escorted his Commanding Officer ashore in Vietnam.  If no records are available, the claims folder must indicate this fact.  All efforts to obtain these records must be documented in the claims folder.

4.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for diabetes mellitus, type II, including secondary to in-service exposure to herbicides.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
T.L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


